COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-04-341-CV



KARNATION SERRANO	APPELLANT



V.



PATRICK STANTON	APPELLEE



----------



FROM THE 158TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Karnation Serrano is attempting to appeal the trial court’s order granting Patrick Stanton summary judgment on appellant’s claims.  No motion for new trial was filed; therefore, appellant’s notice of appeal was due on September 7, 2004, but was not filed until October 7, 2004.  
See
 
Tex. R. App. P. 
26.1.  

On November 4 and 17, 2004 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3, that this court may not have jurisdiction over this appeal because it appears the notice of appeal was not timely filed.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received a response stating sufficient grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  

Appellant shall pay all costs of appeal, for which let execution issue.



PER CURIAM 					

PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: December 23, 2004























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.